798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pinkney Thomas MITCHELL, Appellant,v.J. Rich LEONARD, Clerk;  James Fox, Judge, Appellees.
No. 86-6583.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Aug. 15, 1986.

Pinkney Thomas Mitchell, appellant pro se.
E.D.N.C.
AFFIRMED.
Before RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
North Carolina inmate Pinkney Thomas Mitchell, Jr. appeals the district court's dismissal of his action brought against a federal district court judge and the clerk of the United States District Court for the Eastern District of North Carolina.  The district court noted that Mitchell had "filed at least ten other prisoner civil rights suits since September, 1985, a period of no more than six months from the filing and consideration of this suit."    Mitchell's allegation that the judge and clerk have capriciously denied him in forma pauperis status in some of his lawsuits was labeled "frivolous and an abuse of the judicial process," and the lawsuit was dismissed pursuant to 28 U.S.C. Sec. 1915(d) without requiring an answer.  We affirm.


2
In this case, the district court acted properly when it ordered the case docketed based on Mitchell's economic status and then dismissed the lawsuit because the action was frivolous.  See Boyce v. Alizaduh, 595 F.2d 948 (4th Cir. 1979).  We note that the authority of the district court to dismiss pursuant to 5 1915(d) is especially broad in civil rights cases brought by prisoners.   Id. at 951.


3
As the district court acted within its discretion, we affirm the judgment of dismissal.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.